Citation Nr: 0401529	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for prostatitis, 
claimed as due to exposure to herbicide agents during service 
in the Republic of Vietnam during the Vietnam Era.

2.  Entitlement to a rating higher than 10 percent for a 
fungal infection of the penis.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the Department of Veteran's Affairs (VA) regional 
office (RO) in Huntington, West Virginia, denied service 
connection for prostatitis and post-traumatic stress disorder 
(PTSD).  The veteran also appealed a December 2002 rating 
decision that granted service connection for fungal infection 
of the penis and assigned a rating of zero percent.  A March 
2003 rating decision increased the evaluation of the fungal 
infection of the penis to 10 percent, effective from June 
2001.  The issue of entitlement to a higher rating for fungal 
infection of the penis remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Service connection for PTSD is the subject of the Remand 
following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for service 
connection for prostatitis and a higher rating for fungal 
infection of the penis has been obtained by the originating 
agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for prostatitis and a rating in excess of ten percent for 
fungal infection of the penis, has not submitted additional 
evidence, and has not identified any additional evidence to 
support his claim.

3.  The veteran did not incur a prostate disorder in service 
and does not have current prostate disability that is related 
to exposure to herbicide agents during his service in the 
Republic of Vietnam during the Vietnam Era.


4.  The veteran's disability from fungal infection of the 
penis is manifested by a small, barely visible, sometimes 
pruritic, red, raised, one to two centimeter rash on the tip 
of the penis that occasionally causes sensations of 
irritation and burning, and is treated with topical creams, 
without disfiguring scars or ulceration of the penis or on 
any other area of skin throughout the veteran's body; and 
without any history of need for system therapy such of 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  The criteria for service connection for chronic 
prostatitis are not met.  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The criteria for a schedular rating in excess of 10 
percent for fungal infection of the penis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Prostatitis

The veteran contends that he has current disability from 
prostatitis as a result of exposure to herbicide agents 
during his service in Vietnam.  For the reasons and bases 
discussed below, the Board concludes that the veteran is not 
entitled to service connection for a prostate disorder 
diagnosed as chronic prostatitis and benign prostatic 
hypertrophy.


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service personnel records indicated that the veteran had 
service in Vietnam during the Vietnam Era from August 1967 to 
September 1968.  The veteran's service medical records 
contain no indication that he had complaints, diagnoses, or 
treatment for a prostate disorder.  At the time of the 
veteran's medical examination for separation from service, he 
described his health as "very very good" and denied 
symptoms of frequent or painful urination and any disorder or 
symptoms other than a history of mumps.  An examiner reported 
that the veteran's genitourinary system was clinically 
normal.

Although the evidence in the record does not support a 
finding that the veteran had complaints, diagnoses, or 
treatment of a prostate disorder during his active military 
service, he may be entitled to a presumption that a 
disability is service connected.  A disease associated with 
exposure to certain herbicide agents and listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. 
§ 3.307(a)(6) even though there is no evidence of such 
disease during the period of service.

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in this statute.  Formerly, Section 
1116(a)(3), title 38, United States Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

The RO apparently did not consider this change in the 
statute; it is not included in the SOC or supplement thereto.  
The RO denied service connection, however, on the basis that 
chronic prostatitis is not one of the conditions recognized 
as a "presumptive condition due to exposure to herbicides 
used in Vietnam."  This was not changed by the amendment.  
Moreover, as discussed below, the statutory amendment is more 
liberal on its face, but is not dispositive in this case.  
Therefore, the Board concludes that the veteran is not 
prejudiced by its consideration of the statutory amendment.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the veteran's case, 
however, it is no more favorable.  He is presumed to have 
been exposed to herbicide agents based on the fact of his 
service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claim, as the 
veteran does not have a disease or disorder for which a 
presumption of service connection arises.  Therefore, the 
Board finds that neither the former or revised law or 
regulations are more favorable to the veteran's claims. 

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, soft-tissue sarcomas, and Type II diabetes mellitus.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted."  See 59 Fed.Reg. 341 (Jan. 4, 
1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).

As noted above, the veteran had service in Vietnam during the 
Vietnam Era from August 1967 to September 1968, but his 
service medical records contain no indication that he had a 
chronic prostate disorder in service.  Moreover, he has not 
presented evidence that he has a diagnosis of a prostate 
disease or disorder associated with exposure to herbicides.  
There is no record of complaints of, or treatment for, or 
symptomatology consistent with any such disease during or 
after his active service.  

In his June 2001 claim, the veteran indicated that his 
disability from enlarged prostate began in 1980.  A VA 
outpatient treatment note dated in June 1997 documents an 
examiner's impression of chronic prostatitis with no 
recurrence for approximately one year.  A VA outpatient 
treatment record documents the veteran's treatment for 
"prostatdynia/chronic prostatitis" and later outpatient 
treatment records contain diagnoses of chronic prostatitis.  
April and May 2002 VA outpatient records contain a diagnosis 
of benign prostatic hypertrophy.  The report of an October 
2002 VA general medical examination contains a diagnosis of 
benign prostate hypertrophy but without a history of prostate 
cancer, currently stable on current treatment.

Based on a review of the evidence in the claims file, the 
Board finds that the veteran does not have a prostate 
disorder that may be presumed to be service connected due to 
exposure to herbicide agents in Vietnam.  He does not have 
prostate cancer.

Nonetheless, the veteran may still prevail in his claim 
regarding a prostate disorder if he can present competent 
medical evidence showing a nexus between herbicide exposure 
during service and his development of the prostate disorders.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  I 
conclude, however, that the veteran is not entitled to 
service connection for his prostate disorder.  First, the 
record contains no medical evidence that he had a prostate 
disorder during his active service.  The medical evidence in 
the record does not document any clinical finding of onset of 
a prostate disorder until many years after the veteran's 
separation from service.  Second, the record contains no 
medical evidence that his current prostate disorder is 
related to herbicide exposure during active service.  The 
veteran's own assertions that he has a prostate disorder that 
is related to exposure to Agent Orange in Vietnam, are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render a medical opinion about the 
etiology of such disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his presumed herbicide 
exposure and the development of the claimed prostate 
disorder, I conclude that the claim for service connection 
for chronic prostatitis claimed as secondary to exposure to 
Agent Orange, must be denied.


II.  Rating for a Fungal Infection of the Penis

The veteran contends that his service-connected disability 
from fungal infection of the penis warrants a higher rating 
than 10 percent.  For the following reasons and bases, I 
conclude that he is not entitled to a schedular rating higher 
than 10 percent.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When utilizing the rating schedules, when 
an unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.


In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the claim currently on appeal not as a claim for an 
"increased" disability rating for the service-connected 
condition but rather as "Entitlement to an intitial 
evaluation . . . in excess of the 10 percent evaluation 
currently assigned."  More importantly, the RO's statement 
of the case provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected conditions.  
Consequently, the Board sees no prejudice to the appellant in 
characterizing that issue on appeal to reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected skin disorder of 
the penis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A service medical record dated in October 1967 documents the 
veteran's complaint of a sore on his penis.  An examiner 
noted an impression of irritation and gave the veteran talcum 
powder and a medicated soap.

The veteran was granted service connection for fungal 
infection of the penis by a December 2002 rating decision.  
Initially, the associated disability was rated zero percent 
effective from the date of receipt of the veteran's claim in 
June 2001.  In March 2003, the veteran was awarded a rating 
of 10 percent effective from June 13, 2001.  The 10 percent 
rating has remained in effect since that time.

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, 38 C.F.R. § 3.951(a) provides that a readjustment 
to the schedule for rating disabilities shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  

In evaluating the veteran's disability from a skin disorder 
of the penis, the RO has considered both the former and 
revised regulations pertinent to the rating of skin 
disorders.  Under Diagnostic Code 7806 as it was codified 
prior to August 30, 2002, eczema is rated zero percent with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Under the revised rating criteria effective August 30, 2002, 
Diagnostic Code 7806 assigns a zero percent rating for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

The RO has also considered the veteran's disability from 
fungal infection of the penis utilizing the provisions of 
Diagnostic Code 7813.  Under that diagnostic code prior to 
August 30, 2001, dermatophytosis is rated on the basis of 
scars or disfigurement, on the basis of constitutional 
symptoms or physical impairment.  Under the revised rating 
criteria of Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head 
face or neck, or that he has disability from scars.  
Therefore, I conclude that the RO has appropriately 
considered his disability from fungal infection of the penis 
under Diagnostic Code 7806 for ratings of dermatitis.

VA outpatient treatment records document that the veteran  
has been treated for fungus infection of his penis with a 
topical cream.

During the VA general medical examination in October 2002, 
the veteran had complaints of a rash on the tip of his penis 
that first occurred while he was in Vietnam.  The examiner 
noted documentation in the veteran's service medical records 
of a sore on his penis.  The veteran reported that after his 
return from Vietnam he consulted a dermatologist and was told 
that the disorder was a fungus.  He was given an antifungal 
cream that was somewhat helpful but did not resolve the 
problem.  He reported that the rash sometimes cleared up and 
diminished in intensity and symptoms, but interfered with 
sexual intercourse with symptoms such as irritation and 
burning.  The veteran reported having pruritis at times.  He 
was currently using a cream that helped but did not 
completely resolve the problem.  He told the examiner that 
the rash had never been in any area other than the tip of his 
penis.  The pertinent clinical findings were a very small, 
somewhat red and raised area of rash which was not very 
visible, about one to two centimeters in diameter, on the tip 
of the penis, without ulceration, exfoliation, or crusting.  
The veteran had no disfiguring scars or ulceration throughout 
the rest of his skin.  The pertinent diagnosis was chronic 
fungal infection of the penis.

Base on a thorough review of the entire record, I find that 
the veteran's disability from fungal infection of the penis 
is manifested by a small, barely visible, sometimes pruritic, 
red, raised, one to two centimeter rash on the tip of the 
penis that occasionally causes sensations of irritation and 
burning, and is treated with topical creams, without 
disfiguring scars or ulceration of the penis or on any other 
area of skin throughout the veteran's body, and without any 
history of need for system therapy such of corticosteroids or 
other immunosuppressive drugs.  The evidence contained in the 
claims folder does not show manifestations during any time 
since the filing of the veteran's claim in June 2001 that 
would support a rating higher than 10 percent.

III.  Extraschedular and Other Considerations

In reaching its decision concerning the rating of the 
veteran's disability from fungal infection of the penis, the 
Board has considered the complete history of the disability 
as well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluation.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, in 
this case, the preponderance of the medical evidence supports 
a finding that disability associated with the veteran's 
service-connected skin disorder does not more closely 
approximate the criteria for the next higher rating of 30 
percent as there is no clinical finding of any characteristic 
of disfigurement, or any indication that his penis fungal 
disorder requires anything other that topical therapy.  The 
disorder affects a small and nonexposed area.  Therefore, the 
Board concludes that the veteran's disability from a skin 
disorder of the penis does not approximate the criteria for 
the next higher schedular evaluation of 30 percent under 
either the former or revised criteria utilized to rate 
disability from skin disorders.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of extraschedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

I first note that the schedular evaluations in this case are 
not inadequate.  Higher schedular ratings are assignable for 
more severe manifestations of skin disorders, but the 
clinical evidence in the record does not show such 
manifestations.

Second, I find no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for his service-connected skin disorder, nor does the record 
show that the skin disorder presents such an exceptional or 
unusual disability picture that markedly interferes with 
employment so as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

I have considered the doctrine of benefit of the doubt and 
concludes that it does not provide a basis for the assignment 
of a higher rating in this case.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, however, the evidence is not in relative 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).  As to each of the issues 
considered in this decision, the Board does not find the 
evidence in relative equipoise.  There is no competent 
medical evidence suggesting that the veteran's claimed 
disability from prostatitis is related to disease or injury 
incurred in service. Nor is there evidence that his 
disability from fungal infection of the penis is manifested 
by the symptoms that are required for a higher schedular 
rating.  There is no competent medical evidence that the 
veteran has compensable disability from a skin disorder of 
the scalp.  Therefore, the Board concludes that the doctrine 
of benefit of the doubt is not for application in this case.

IV.  Compliance with the Veterans Claims Assistance Act 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
October 2001 and August 2002 letters, as well as by the 
January and December 2002 rating decisions, the December 2002 
and March 2003 Statements of the Case (SOC), the March 2003 
Supplemental Statement of the Case, and by this decision.  He 
has been advised of the applicable provisions of the VCAA as 
they pertain to the claims herein being considered.

The veteran has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  Concerning 
the claims herein decided, the veteran has not indicated nor 
does the claims file otherwise indicate that there are 
additional sources of pertinent evidence that support his 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has been afforded VA 
examinations during the pendency of his claims.  Except as 
provided in the Remand that follows this decision, no further 
examinations are necessary to make a decision on his claims 
as the examination already provided was adequate to decide 
the claims herein under consideration.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  

The Board notes that the RO's October 2001 letter gave the 
veteran 30 days within which to respond.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), however, amended section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, there is no problem with the 
notice given to the claimant in this case. 


ORDER

Entitlement to service connection for prostatitis is denied.

Entitlement to a rating higher than ten percent for a fungal 
infection of the penis is denied.


REMAND

The veteran contends that he has current disability from PTSD 
as a result of stressors he experienced during his service in 
Vietnam during the Vietnam Era.  Recent VA medical records 
suggest that the veteran may have current disability from 
PTSD.

The veteran's service personnel records indicated that he had 
duty in the Republic of Vietnam during the Vietnam Era from 
August 1967 to September 1968.  His military occupational 
specialty (MOS) was heavy vehicle driver.  He has provided 
information concerning the units in which he served and dates 
of service.  The information is documented in service 
personnel records contained in the claims file.


The veteran has asserted that he was directly exposed to 
enemy fire when he was driving a truck at the head of a 
convoy and attempted to cross a one-lane bridge.  He has 
indicated that this incident occurred on Road #13, between 
Saigon and Phu Loi.  Another truck was coming across the 
bridge in the opposite direction and blocked passage on the 
bridge.  At the same time, the convoy came under enemy fire.  
The trucks collided and, according to the veteran, the driver 
of the other truck was killed.  A round of ammunition went 
through his windshield just after his passenger exited the 
truck.  The veteran has submitted a copy of a photograph that 
apparently shows a hole in the windshield of an Army truck.

Other stressors to which the veteran attributes his claimed 
current neuropsychiatric disability include seeing small 
Vietnamese villages strewn with bodies of war victims, seeing 
burned out military vehicles that had been destroyed by mines 
or other munitions, and being constantly exposed to mortar 
fire from which other members of his company were killed.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressor(s) must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  Medical evidence compiled in 
service could provide such information.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

The veteran's assertions concerning the stressors to which he 
claims he was exposed are plausible, given the time and 
circumstances of his service.  Nonetheless, the record does 
not contain a finding by the RO that the veteran was engaged 
in combat, nor independent verification of such stressors.  
Nor is it apparent that the RO has attempted to verify the 
occurrence of the claimed stressors.  Further, the veteran's 
current neuropsychiatric disability has been variously 
diagnosed as major depression, rule out PTSD, and PTSD, but 
there is no clear opinion concerning whether the veteran has 
current disability from PTSD and, if so, whether PTSD is 
related to stressors he experienced during his service.  The 
veteran has not been afforded a VA examination to determine 
if he has current disability from PTSD that is related to 
stressors he asserts he experienced in service.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non- VA health care providers for 
PTSD since discharge.  Request his 
authorization to release any identified 
private medical records.  Attempt to 
obtain copies of any treatment records 
identified, as authorized by the veteran.  
Associate all records obtained with the 
claims file.

2.  Make a determination, based on the 
veteran's military service records, 
whether the veteran is a veteran of 
combat. If it is determined that he is a 
combat veteran, proceed to paragraph #5 
below.

3.  If it is determined that the veteran 
is not a veteran of combat, give him 
another opportunity to provide details 
about his alleged stressors.  Also advise 
him that, if possible, he should provide 
specific names of individuals who were 
also present (or injured or killed) 
during the incidents.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.

4.  If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the USASCRUR 
for stressor verification.  If the 
USASCRUR is not contacted, the reason for 
this should be noted in the claims 
folder.

5.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder. The 
examiner should:

a.  Review the veteran's medical history 
and the information concerning any 
verified stressors.

b.  Integrate previous psychiatric 
findings and diagnoses (including any 
contained in medical records associated 
with the claims file) with current 
findings to determine the correct 
diagnosis of the veteran's 
neuropsychiatric disorder, if any, and to 
determine if any disorder identified is 
related to the veteran's military 
service.

c.  Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation.

d.  Make any diagnosis in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can be 
related to a verified stressor.

e.  Provide a report, which includes 
complete rationales for all conclusions 
reached.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

7.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for PTSD.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, return the case to the Board, if in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affected this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



